DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed September 29, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
The response filed on 9/14/22 has been entered.
	
Status of Claims
Claims 1, 3, 7-10 are pending and under examination in this office action.

The rejection of Claim(s) 1, 3, 7-10  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purkayastha et al. (US 2010/0227034) is withdrawn based on Applicant’s affidavit submitted and found persuasive. 

The rejection of Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markosyan (US WO 2011/112892 or US 2013/0071339) is found persuasive based on Applicant’s argument.
Maintained Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 7  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No.11/439,169. This is a statutory double patenting rejection. Claim 1 recites at least one steviol glycoside wherein the non-steviol glycoside is made of the same process as recited by the patent. There is no distinguishing factor between the patent and the instant claim.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 22 of U.S. Patent 9,029,426. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia..  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The current application claims and the patented claims are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1 and 5-7.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1, 3, 7-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim1 1 - 4 of U.S. Patent 10,492,516. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia..  and the claims of the patent are to a method of preparing non-steviol glycoside composition, comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing Stevia rebaudiana plant material and extraction solvent to provide Stevia plant material and solvent mixture; d. separating Stevia plant material and solvent mixture to obtain filtrate comprising steviol glycoside molecules and non-steviol glycoside molecules…..;The current application claims  employs the patented method claims to produce the claimed composition are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1, 3, 7-10.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1, 3, 7-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 9,901,110. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia..  and the claims of the patent are to a method of preparing non-steviol glycoside composition, comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing Stevia rebaudiana plant material and extraction solvent to provide Stevia plant material and solvent mixture; d. separating Stevia plant material and solvent mixture to obtain filtrate comprising steviol glycoside molecules and non-steviol glycoside molecules…..;The current application claims  employs the patented method claims to produce the claimed composition are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1, 3, 7-10.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1, 3, 7-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 4 of U.S. Patent 9,029,426. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia,  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The, current application claims and the patented claims are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1, 3, 7-10.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1, 3, 7-10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 11,439169. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the copending  are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia,  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The, current application claims drawn to a method of preparing non-steviol glycoside composition comprising the step off.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol for the composition of a non-steviol as recited by the copending claims with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1, 3, 7-10.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1, 3, 7-10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 4 of U.S. Patent 11,439169. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the copending  are drawn to the instant is drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia,  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The, copending application claims drawn to a method of preparing non-steviol glycoside composition comprising the same steps recited by the instant claims.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol for the composition of a non-steviol as recited by the copending claims with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1, 3, 7-10.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/6/22